Title: To John Adams from William MacCreery, 30 August 1778
From: MacCreery, William
To: Adams, John


     
      Dear Sir
      Nantes 30 Augt. 1778
     
     I am very much obliged to you for yours of 19th. Instant and am glad to find that there is a prospect of an end being speedily put to the troubles which arise to us in the Sea Ports of this Kingdom from our differences with Seamen, by the appointment of Consuls. I have not lost less than £100 Sterling by the People of one little Vessel. These People too, are renderd useless to our Vessels while such Money lasts them, and probably much longer—for in the expenditure of it, they commonly contract such diseases by intemperance, as render them unfit for Service.
     The Winds having been for some time past, and still continuing Easterly, we have no arrivals from America; hope it will soon change, and waft us favourable Accounts from thence.
     Of late several of our Captured Sea-Men, chiefly Masters of Vessels, have got to this place from England—and I have been very much vex’d at finding that in general they complain of the Conduct of the Commissioners to them. Their complaints commonly are want of Money—and want of attention.
     As to the former, it is impossible for them to expect it in a very profuse manner, under our present circumstances—when Funds I think must be pretty low with us in a Public, as well as in a Private line—and as to the latter, there can be no accounting for the whims of Men who will find a fault for a deficiency in Compliments and congratulations where People in the line of the Commissioners must—at least ought, to be much better employ’d.
     However it is devoutly to be wish’d that a Provision of some kind was made for those People, in order that they might benefit by it according as they are fortunate enough to escape from the hands of the Enemy. If there cou’d for this purpose, be a Vessel appropriated at this, or any other Port, where they wou’d be received and rashions dealt out to them regularly, they wou’d all resort thither, and be ready to go on board the first Public Vessel that shou’d stand in need of them—Or—they wou’d answer to Man our Merchant Vessels which are often distress’d for want of Sea-Men in which case their expences to the Public wou’d be reimbursed here by the Agent of such Vessel—if required.
     It is further advanced by these Gentlemen that their Bretheren in Gail in England, are at a loss how to account for the behavior of the Commissioners to them, having wrote several Letters to them, modestly requesting to know, if they might hope for a speedy exchange, to which they had never received any Answer. In vain did I argue the improbability of such Letters Reaching the Commissioners and the still greater uncertainty of a Letter getting back from them. They have also declared, that, if these People in Prison, were to know the Reception which they met with at Paris—the Major part of the Prisoners wou’d embrace any other means of getting out of their present loathsome confinement.
     On the other hand—complaints are made of the treatment of the Prisoners in our hands at Brest, where 180 Men are confined on board of a small Brigg and where, in case of a high Wind, their daily subsistance is rendered very precarious—besides which, Notice has been given by an officer there, that the Guards wou’d be discontinued in a few days, in which case, many must soon escape.
     I may perhaps be thought officious in entering on this Subject, People being allready employ’d to attend to these matters, however, I have this intelligence to day from a Gentleman just come from thence, and in whom I can confide. You know that I am not ignorant of their treatment of us at New York, but even there, I assure you that their Prison-ships were not so much crowded even in the Winter Season, besides, I hope we wou’d not wish to take example from them, on the contrary, I really am perswaded, that it is the wish of the Commissioners to make them as comfortable under their misfortunes as possible, but I am well aware of the difficulties they must find in attending to all these matters and that it is impossible to have every thing done to their wish or intentions, at such distances.
     It is my earnest wish to have all these complaints removed, and no one can doubt but it is the same with the Honorable the Commissioners. I know not a more probable way of effecting it, than by settling a Cartell which I hope is in their power to do. And I beg leave on this occasion to make them a tender of my services, shou’d they be in the least acceptable, or necessary. I am at present quite disengaged from business, and will freely go to England or elsewhere should they think me capable of furthering the above purpose, without any expectation of proffit or emolument. I shall only ask a reimbursement of my necessary expenses on such an expedition. Therefore, Sir, Shou’d they think, or rather, shou’d they determine on doing this, I pray you, if you think it necessary, to inform your Honorable Colleagues, of my disposition that way. You are as well acquainted with me as most People here, so that I need not Refer you to any body for a Character, but if you do not think me worthy of such confidence, I need not tell you to desist, but from what has pass’d, I have no right to expect any such thing.
     I have been detain’d at this place ’till now, contrary to my expectations, and shall now remain ten days longer, that I may receive your Answer to this Letter, by which I shall govern my next movements, being allways Dear Sir most Respectfully Your very obedient Hble Servt.,
     
      Will M.Creery
     
    